Citation Nr: 0310829	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-24 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder (other than post-traumatic stress disorder (PTSD)).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic urinary 
tract infection.

3.  Entitlement to an initial compensable evaluation for 
trichomonas vaginitis.  

4.  Entitlement to a compensable evaluation for multiple 
noncompensable disabilities under 38 C.F.R. § 3.324, prior to 
December 6, 1999.







REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1974 to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices in San Francisco, 
California; Oakland, California; and Atlanta, Georgia.

In January 1992, the veteran filed a request to reopen a 
previously denied claim for service connection for a urinary 
tract infection.  The Regional Office (RO) in San Francisco, 
California denied the veteran's request in a February 1992 
decision, determining that new and material evidence had not 
been submitted to reopen that claim.  The RO provided the 
veteran notice of this adverse determination and of her 
appellate rights by a VA letter of March 1992.  In a generic 
statement, dated in March 1992, and in a clarifying 
statement, dated in July 1993, the veteran filed a notice of 
disagreement (NOD) contesting the RO's denial of her request 
to reopen the claim.  In March 1995, the veteran submitted a 
statement, in which she indicated her intent to appeal and 
set forth specific arguments addressing the reopening as well 
as the merits of her bladder infection (i.e., urinary tract 
infection) claim.  Since the veteran was not provided a 
statement of the case (SOC) (under 38 C.F.R. § 20.302(b)) 
until July 1995, the Board will accept, for purposes of this 
appeal, the March 1995 statement as timely filed substantive 
appeal of the February 1992 rating decision that denied the 
request to reopen the claim for service connection for a 
urinary tract infection.  See Archbold v. Brown, 9 Vet. 
App. 124, 132 (1996).

By a separate rating decision, dated in July 1995, the RO in 
Oakland, California granted service connection for 
trichomonias vaginitis, evaluated as noncompensable (zero 
percent), effective from August 27, 1991 (the date of the 
claim).  In that same decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a psychiatric disorder.  The 
RO also denied an increased (compensable) rating for 
bilateral varicose veins, and denied a 10 percent rating for 
multiple noncompensable disabilities under 38 C.F.R. § 3.324.  
The RO subsequently provided the veteran notice of these 
determinations and of her appellate rights.  In a statement 
(VA Form 9), dated in August 1995, the veteran contested each 
of these actions taken by the RO (except for the grant of 
service connection for trichomonias).  Thus, the Board 
construes this statement to be a valid and timely NOD with 
the July 1995 rating decision.  On July 31, 1996, the RO 
furnished the veteran a SOC.  On October 4, 1996, the RO 
received the veteran's timely substantive appeal (VA Form 9) 
regarding each of the aforementioned issues.  See 38 C.F.R. 
§ 20.305(a) (2001) (governing computation of the time limit 
for filing in accordance with the post mark rule).

The veteran claims folder was subsequently transferred to the 
RO in Atlanta, Georgia, and; in a May 2001 rating decision, 
the RO granted an increased rating for varicose veins of the 
right and left legs, with each leg evaluated as 10 percent 
disabling, effective from December 6, 1999.  By that same 
rating decision, the RO continued the denial of an initial 
compensable rating for trichomonias vaginitis.  A 
supplemental statement of the case (SSOC) was issued in May 
2001.  

In June 2001, the veteran submitted correspondence 
documenting that she is satisfied with the combined 20 
percent for the service-connected varicose veins of the right 
and left legs.  During a hearing before the undersigned 
Veterans Law Judge in September 2001, the veteran stated that 
she was withdrawing her appeal as to the issues of 
entitlement to increased rating for varicose veins of the 
right and left legs.  Accordingly, the issues currently on 
appeal before the Board are as stated on the title page of 
this decision.

The issues of entitlement to service connection (on the 
merits) for a psychiatric disorder (other than PTSD), 
entitlement to an initial compensable evaluation for 
trichomonias vaginitis, and entitlement to a compensable 
evaluation for multiple noncompensable disabilities under 
38 C.F.R. § 3.324, prior to December 6, 1999, will be 
addressed in the remand portion of this decision.

The Board observes that the veteran has raised a new claim of 
entitlement to service connection for PTSD.  This issue is 
separate and distinct from the claim of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a psychiatric disorder.  In this 
regard, the governing legal criteria and evidentiary 
development for a claim of service connection for PTSD 
creates a new basis for the veteran's claim for compensation 
benefits, which is distinctly different than that for any 
other claim of service connection for a psychiatric disorder.  
See Routen v. West, 142 F.3d 1434, 1441 (Fed. Cir. 1998); 
Ephraim v. Brown, 82 F.3d 399, 401-402 (Fed. Cir. 1996); 
Ashford v. Brown, 10 Vet. App. 120, 122-123 (1997) 
(explaining the distinction between a new claim and an 
attempt to reopen a previously denied claim).  As such, the 
record does not reflect that the RO has developed or 
adjudicated the PTSD claim.  Therefore, this new claim of 
service connection for PTSD is not presently before the Board 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an October 1980 rating decision, the RO denied the 
claim of service connection for a psychiatric disorder.  The 
veteran did not appeal the adverse determination and thus, it 
became final.

2.  The evidence received since the final October 1980 RO 
decision denying service connection for a psychiatric 
disorder includes some evidence, which is not cumulative or 
redundant of evidence previously considered, which bears 
directly and substantially upon the matter under 
consideration, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a psychiatric disorder.


CONCLUSION OF LAW

The veteran has submitted new and material evidence since the 
final October 1980 RO rating decision, which denied the claim 
of service connection for a psychiatric disorder, and thus 
the claim, is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
Generally, the provisions of this liberalizing law, to 
include the implementing regulations, are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holliday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Notably, 
however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  

Additionally, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim," for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a) (2002)).  Thus, 
the Secretary of VA specifically provided that the amendment 
to section 3.156(a) would be applicable to any claim to 
reopen a finally decided claim received on or after August 
29, 2001, thereby creating another exception to the 
applicability rule.  Id.  Because the veteran's request to 
reopen her claim of entitlement to service connection for a 
psychiatric disorder (other than PTSD) was received in 
January 1995; and because this claim was filed well in 
advance of August 29, 2001, the implementing and amended 
regulations, as noted above, do not apply for the purpose of 
determining whether the veteran in this case has submitted 
new and material evidence sufficient to reopen this claim.  
Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's January 1995 request to reopen her claim of service 
connection.  38 U.S.C.A. § 5103 (as amended); 38 C.F.R. 
§ 3.159(b).

Additionally, the new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran and her representative 
were provided with the appealed rating decision in July 1995, 
and were also provided with a statement of the case dated in 
July 1996, and supplemental statements of case dated in 
December 1997, and in May 2001.  These documents and 
proceedings provided notification of the information and 
medical evidence needed to support a request to reopen a 
previously denied claim, in addition to that which is 
necessary to substantiate a claim of entitlement to service 
connection.  Additionally, the May 2001 supplemental 
statement of the case informed the veteran of the provisions 
of the VCAA.  Moreover, the RO has made reasonable efforts to 
develop the record, in that the service medical records were 
obtained and associated with the claims folder, and they 
appear to be intact.  The RO has also requested and obtained 
both VA and private medical records and reports, provided the 
veteran with relevant VA examinations and has scheduled him 
for Board and RO hearings.  

The veteran has also been provided with notice of the 
evidence she was responsible for submitting and what evidence 
VA would attempt to obtain.  By a July 2001 VA letter, the 
veteran was informed that she was scheduled for a Board 
hearing.  Additionally, in an August 2002 letter, VA informed 
the veteran of the evidence they were in the process of 
obtaining, what evidence they had obtained and what the 
veteran must do in order for VA to assist her in obtaining 
evidence necessary to substantiate her claim.  The veteran 
was also informed that she could contact certain medical 
facilities and have them send medical records directly to the 
Board.  Lastly, the veteran was again informed of the 
provisions of the VCAA.  The Board notes that in a January 
2003 letter, VA informed the veteran that they were not able 
to obtain certain evidence and requested that if the veteran 
had these records in her possession that she should submit 
them.  The VA, in February 2003, submitted another letter to 
the veteran.  In this letter, the veteran was informed of new 
evidence that the Board had obtained and that she could 
submit additional evidence in response to the new evidence.  
In March 2003, the veteran responded by indicating that she 
had no further evidence or argument to present.  In sum, VA 
letters from 2001 to 2003 informed the veteran and her 
representative of which portion of the evidence was to be 
provided by the veteran, and which part VA would attempt to 
obtain on behalf of the veteran.

Under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran in this case, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Therefore, the claims as to whether new and material 
evidence has been submitted to reopen claims of service 
connection for a psychiatric disorder and for chronic urinary 
tract infects are ready for appellate review.

II.  Factual Background

Service medical records covering the period of April 1974 to 
January 1975, includes an enlistment examination, treatment 
reports and a discharge examination.  An April 1974 service 
enlistment examination report is negative for complaints, 
findings or diagnosis of a psychiatric disorder.  

A November 4, 1974 report shows the veteran had a positive 
pregnancy test.  The examiner noted the veteran reported a 
history of psychiatric treatment since the age of 14 and 
claimed that her father often threatened her life with a gun.  
She complained of many stressful situations and reported 
constant depression and headaches.  A discharge summary from 
the USPHS Hospital, dated November 12th , shows the examiner 
also noted the veteran had a long history of chronic anxiety 
neurosis.  The diagnoses included chronic anxiety neurosis.

A separation examination dated in January 16, 1975, reveals 
the veteran had a normal psychiatric examination.

During a May 1980 psychiatric examination, the veteran 
reported that while in the Coast Guard she was extremely 
nervous and could not adjust.  She stated that she has always 
been a nervous person and easily upset.  She stated that she 
had a nervous breakdown after she had her first child because 
she was unable to handle him and slapped him when he was two 
weeks old.  The veteran stated that she became terribly upset 
and wanted to kill herself.  She reported that the baby was 
hospitalized and that she was admitted to a psychiatric unit 
in July 1975 following this incident.  The diagnosis was 
anxiety neurosis.  

In October 1980, the RO denied service connection for an 
anxiety neurosis.  The RO found that both condition existed 
prior to service and was not aggravated by service.  The 
veteran was given notice of this adverse determination that 
same month.  The veteran failed to perfect an appeal with 
respect to the October 1980 rating decision.

A hospital summary covering the period of December 1980 to 
January 1981 reveals that the veteran was admitted from the 
emergency room where she presented following the ingestion of 
a small number of Librium and Fiorinal tablets.  She reported 
having marital problems with her husband and stated that her 
attempts to win his affection back had been unsuccessful.  
She stated that she wrote a letter to her husband, called 
him, and then took the tablets.  The examiner stated that 
this was clearly a manipulative maneuver to gain her 
husband's affection back.  The examiner stated that the 
veteran never intended to hurt herself.  Her discharge 
diagnoses were reactive depression and drug overdose.

In September 1993, the RO received an August 1975 discharge 
summary from the University of Texas Medical Branch Hospital.  
The summary shows that the veteran was hospitalized for 
approximately two weeks in August 1975.  Her chief complaint 
was that she was depressed and was afraid of hurting her 
baby.  It was noted that the veteran had a seven-week-old 
baby.  The veteran stated that when she went home with the 
baby she felt inadequate and unsure as to how to care for the 
baby.  She was afraid she would hurt the baby because the 
baby got on her nerves.  The final diagnoses were situational 
adjustment reaction and inadequate personality.

In a letter dated in January 1995, the veteran, through her 
representative, requested that the claim of service 
connection for a psychiatric disorder be reopened.  He 
indicated that new and material evidence would be submitted.

During a RO hearing in September 1995 the veteran testified 
that she did not undergo psychiatric treatment prior to 
service but instead was evaluated on one occasion prior to 
her admission to a girl's home because of an abusive 
childhood.  She testified that during service she was 
diagnosed with anxiety neurosis, but did not receive 
treatment for it.  She also testified that after service she 
first saw a psychiatrist in July 1975 following the birth of 
her son and that afterward she received psychiatric treatment 
from the VA Medical Center in New Orleans from 1980 to 1982.  

VA outpatient treatment records from May 1996 to May 1998 
show treatment for a variety of complaints including sleep 
difficulties.  From January to June 1998, the veteran 
received psychiatric treatment.  It was reported that she had 
anxiety and stress from her dealings with her stepson.  The 
veteran also reported being abused in the past.  Major 
depression and rule out PTSD were diagnosed.  The examiner 
noted a past history of abuse and trauma.  

In April 1999, the veteran asserted that her depression was 
caused by her female problems.  She submitted a medical 
pamphlet which indicated that a woman's pain and mood could 
be chemically linked in the brain.

During a September 2001 Travel Board hearing, the 
representative referred to the veteran's service medical 
records including the enlistment examination which showed the 
veteran's psychiatric status was normal as well as subsequent 
service medical records in November 1974, which show a 
diagnosis of anxiety neurosis. 

Received in September 2001 is a statement from a retired 
clinical social worker who stated that she has known the 
veteran since 1971.  She stated that she was previously 
employed, as a counselor at a school for girls while the 
veteran was a residential student there.  Of particular note 
the social worker indicated that the veteran did not have a 
psychiatric diagnosis during her residence at the school.  
She indicated that after high school, the veteran continued 
to correspond with her while in the Coast Guard.  She also 
stated that the veteran confided that a fellow guardsmen had 
raped her.  She reported that when the veteran discovered 
that she was pregnant her mother refused support of any type 
and the veteran married her attacker.  According to the 
social worker the veteran was admitted to VA Medical Center 
in New Orleans in September 1980 and December 1980 and 
received psychiatric diagnoses on both discharges. 

Also received in September 2001 is a statement dated in May 
2001 from J. Weid which states the veteran was her student in 
High School from 1972 to 1973 and during that time she did 
not receive psychiatric care and was not given psychiatric 
medication.  A statement received in September 2001 from the 
veteran is to the effect that she has a psychiatric disorder 
due to her service experiences.  

Additional evidence includes duplicate copies of selected 
service medical records.

In August 2002, the Board received a September 1980 hospital 
summary showing that the veteran was admitted to the hospital 
due to having a 20-pound weight loss over the past two 
months.  At the time of admission, the veteran described 
crying spells, increased fatigue, hypersominia with some 
suicidal ideation, and feelings of guilt concerning her 
marital relationship with her husband.  The discharge 
diagnoses were transient situational disturbance, mental 
maladjustment, dependent personality disorder and weight loss 
of undetermined etiology.


III.  Analysis

In an October 1980 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disorder (other than PTSD).  The veteran did not appeal the 
adverse determination.  Because the veteran did not appeal 
this adverse October 1980 rating action, such decision is now 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a).

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is now required to give 
consideration to all of the evidence received since the last 
disallowance of this claim.

Under the laws administered by VA, service connection may be 
granted for disability resulting from disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

As previously mentioned, by an October 1980 decision, the RO 
denied the veteran's claim of entitlement to service 
connection for anxiety neurosis.  When the RO denied the 
claim, it determined that the evidence of record showed that 
the veteran psychiatric disorder pre-existed service and was 
not aggravated by service.  The RO based their determination 
on a review of service medical records, post service medical 
records and a 1980 VA examination report.  The Board observes 
that the service medical records showed that the veteran's 
April 1974 service entrance examination revealed a normal 
psychiatric examination, a diagnosis of probable anxiety in 
July 1974, a diagnosis of anxiety neurosis in November 1974 
and a January 1975 discharge examination which showed she had 
a normal psychiatric examination.  Postservice medical 
records reveals diagnoses of anxiety neurosis, transient 
situational disturbance, mental maladjustment and dependent 
personality disorder.

Evidence received since the October 1980 rating decision 
consists of an August 1975 private hospital summary; VA and 
private outpatient treatment records dated from 1987 to 1999; 
duplicate copies of selected service medical records, several 
lay statements, a statement from a retired licensed clinical 
social worker, and hearing testimony taken in September 1995 
and September 2001.

While much of the additional evidence is cumulative and 
redundant of evidence previously of record, the Board finds 
that the statement provided by the social worker is both new 
and material.  The statement is new in that it was not of 
record at the time of the October 1980 rating decision.  It 
is also material insofar as it provides evidence showing that 
the veteran did not have a psychiatric disorder prior to 
service.  Such evidence speaks to contradict the basis for 
which the RO previously denied the claim-that a psychiatric 
disorder existed prior to service and was not aggravated 
thereby.  As such, the evidence, when taken into 
consideration with the evidence previously of record (service 
medical records showing that the veteran had a normal 
psychiatric entrance examination), is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Having determined that new and material evidence has been 
added to the record since the final October 1980 rating 
decision, the veteran's previously denied claim for service 
connection for a psychiatric disorder (other than PTSD) is 
reopened.  The Board must now make a determination as to 
whether the evidence supports the claim of service connection 
for a psychiatric disorder.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disorder 
(other than PTSD).  The appeal is granted to this extent 
only.


REMAND

In August 2002, the Board notified the veteran that, pursuant 
to the authority granted by 38 C.F.R. § 19.9(a)(2) (2002), it 
was undertaking additional development, among other things, 
with respect to her appeal concerning the issues whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for a chronic urinary 
tract infection; entitlement to an initial compensable 
evaluation for trichomonas vaginitis; and entitlement to a 10 
percent evaluation for multiple noncompensable service-
connected disabilities.  Specifically, the veteran was 
notified of the evidence that had already been obtain, what 
evidence VA was attempting to obtain, and what evidence she 
was expected to provide in support of the claims.  She was 
also notified that she was being scheduled for VA 
examinations.  The requested medical records pertaining to VA 
and private treatment and the reports of the VA examinations 
have been associated with the veteran's claims folder.

In addition, in March 2003, the Board sought to undertake 
additional development pursuant to § 19.9(a)(2), with respect 
to the merits of the claim for service connection for a 
psychiatric disorder (other than PTSD), and to obtain 
complete medical findings regarding the degree of severity 
associated with the veteran's service-connected vaginitis 
trichomonias.  However, these subsequent development efforts 
have not been accomplished.

In Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) (2002).  As such, although the Board 
has obtained copies of VA and private treatment records and 
reports of examinations, in light of the Federal Circuit's 
decision, the case must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO is asked to schedule the 
veteran for a VA psychiatric examination 
for the purpose of determining the 
etiology of any psychiatric disorder 
diagnosed.  Send the claims to the 
examiner for review.  Based on a review 
of the records contained in the claims 
folder and results of the psychiatric 
examination, the examiner is asked to 
answer the following questions:

(a) Did the veteran entered service with 
a psychiatric disorder?  If the answer to 
this question is "yes," what is the 
diagnosis or diagnoses?

(b) If a psychiatric disorder is found to 
have existed prior to service, did that 
condition increased in severity during 
the veteran's period of service from June 
1974 to January 1975?  In offering this 
assessment, the examiner is asked to 
specifically comment on whether the 
veteran sustained temporary or 
intermittent psychiatric symptoms with 
activity during service; or whether there 
was a permanent worsening of the 
underlying pathology of the psychiatric 
disorder during service, resulting in a 
current disability?

(c) If the psychiatric disorder is found 
to have increased in severity during the 
veteran's period of service from June 
1974 to January 1975, whether such 
increase was due to the natural 
progression of the disorder?

(d) If the examiner determines that the 
veteran either did not enter service with 
a psychiatric disorder, or that he/she 
cannot determine whether the veteran 
entered service with a psychiatric 
disorder, the examiner is asked to answer 
the following questions:  (i) Whether any 
current diagnosis of a psychiatric 
disorder had its onset during the 
veteran's period of service from June 
1974 to January 1975? (ii) Whether any 
current psychiatric disorder was 
manifested within one year from January 
1975?

(e) The examiner is also asked to specify 
whether any current diagnosis of a 
psychiatric disorder was either caused or 
aggravated by the veteran's service-
connected varicose veins and/or vaginitis 
trichomonias.

2.  The RO is asked to send the claims 
file to Jennifer A. Goedken, M.D., the 
gynecologist who performed the November 
2002 (QTC) gynecological examination, and 
ask her to address the following 
questions:

Do the symptoms of the veteran's 
service-connected trichomonias 
vaginitis require continuous 
treatment, and; if so, are the 
veteran's symptoms controlled by 
continuous treatment?

If Dr. Goedken determines that the above 
questions cannot be addressed without 
another physical examination, such should 
be scheduled.  If Dr. Goedken is no 
longer available, the veteran should be 
scheduled for another examination and 
such examiner should address the 
questions above.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again reajudicate 
the veteran's claims, in light of the 
evidence received since the most recent 
statement of the case and supplement 
statement of the case addressing each of 
the appealed claims.  If the 
determinations remain adverse to the 
veteran, she and her representative (if 
any) should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on each of 
the claims, to include all pertinent 
evidence received since the most recent 
statement of the case, supplemental 
statement of the case, and the applicable 
law and regulations governing each of the 
appealed claims in question.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



